Case 8:18-po-00127-DJS Document1 Filed 10/17/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT |
FOR THE NORTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

UNITED STATES OF AMERICA ) CriminalNo. 8! /8-(O-\97-ONS
)
Vv. ) Information
)
GABRIELA MICLESCU, ) Violation: 8 U.S.C. § 1325
) [Improper Entry by Alien]
)
) 1 Count
)
Us "Fl L =D M  befendant, ) Counties of Franklin and Clinton
ren Offense:
OCT 17 2018 .
THE UNITED STATES ATTORNEY CHARGES:
AT O'CLOCK
* John M1. Domurad, Clerk - Albany COUNT 1

 

 

[improper Entry by Alien]

On or about August 29, 2018, in Franklin and Clinton Counties in the Northern District of

New York, the defendant, GABRIELA MICLESCU, an alien, eluded examination and inspection

by immigration officers as she entered the United States from Canada, in violation of Title 8,

United States Code, Section 1325(a)(2).

Dated: October 17, 2018 ' GRANT C. JAQUITH

United States Attorney

By: ieee
Douglas G. Collyer
Assistant United States Attorney

Bar Roll No. 519096 ~
